t c memo united_states tax_court thomas j woody petitioner v commissioner of internal revenue respondent docket no filed date p alleges that during tax_year he had a real_estate investment and rental business p deducted expenses associated with this activity as business_expenses under sec_162 r disallowed the business_expense deductions on the basis of this disallowance r determined a deficiency in p’s federal_income_tax for p petitioned this court for redetermination of that deficiency held p was not actively engaged in a real_estate investment and rental business when he incurred and paid the expenses he deducted as schedule c business_expenses in therefore the costs p deducted are pre-operational start-up_expenditures and may not be deducted as business_expenses under sec_162 bruce e gardner for petitioner scott l little for respondent memorandum findings_of_fact and opinion gustafson judge this case is before the court on petitioner thomas j woody’s petition for redetermination of his federal_income_tax deficiency for which the internal_revenue_service irs determined to be dollar_figure the issue for decision is whether mr woody is entitled under section to deductions claimed on his schedule c profit or loss from business as a threshold matter we must decide whether mr woody was actively engaged in the trade_or_business of real_estate investment and rental at the time he incurred and paid the expenses that he reported as business_expenses we find that he was not findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts filed date and the attached exhibits are incorporated herein by this reference at the time mr woody filed his petition he resided in washington d c on or about date mr woody started investigating the real_estate market so he could acquire real 1unless otherwise indicated all citations to sections refer to the internal_revenue_code_of_1986 u s c as amended and all citations to rules refer to the tax_court rules_of_practice and procedure estate for investment or rental throughout mr woody looked at many properties he was interested in buying for this real_estate investment and rental business he made multiple offers to purchase properties but was out-bid on most of his offers in date mr woody entered into a contract to purchase a property on bradley avenue in camden new jersey however after a home inspection revealed many defects in the property mr woody canceled the contract because the seller was not willing to make the needed repairs mr woody did not purchase any investment or rental property until he purchased the property on randolph street in camden new jersey on date ie the next to last day of the year at issue at that time there was no tenant in the property and he did not secure a tenant until sometime after furthermore there is nothing in the record to indicate that mr woody held the property out for rent in throughout mr woody performed many other tasks in conjunction with his alleged business he created a name for his endeavor--value property investments--and began marketing his services via business cards flyers and word of mouth in date mr woody completed a business outline with buying remodeling and renting property being the stated purpose of value property investments on date mr woody paid dollar_figure to the wealth intelligence academy for certain training classes which he subsequently attended to acquire real_estate investment skills after mr woody took the wealth intelligence academy courses his business plan shifted from merely buying remodeling and renting to also include what mr woody referred to as flipping or wholesaling however he never consummated this type of transaction during in date mr woody applied and was approved for a loan from the u s small_business administration and he obtained an employer_identification_number from the irs in date mr woody obtained a credit card in the name of thomas j woody value property invest and opened a checking account in the name of mr thomas j woody d b a value property investments despite all of the foregoing activity mr woody did not purchase any investment_property until date and he did not buy or sell any other_property rent out any property or hold any property out for rent nor did he engage in flipping or wholesaling during tax_year for tax_year mr woody filed a form_1040 u s individual_income_tax_return with an attached schedule c on that schedule c mr woody reported no gross_receipts or sales but reported total expenses of dollar_figure which consisted of wholesaling or flipping is entering into a contract for the purchase of a property and then before the sale goes to closing assigning to a third-party buyer in return for a fee the right to buy the property car and truck expenses supplies meals and entertainment workshops and training computer and software misc dollar_figure big_number big_number respondent now concedes that mr woody incurred and paid all of the expenses set forth in his schedule c as listed above and the parties stipulate that they were incurred and paid before date however upon examination of mr woody’s tax_return the irs disallowed mr woody’s schedule c expenses on the grounds that he had failed to substantiate his expenses or to prove that they were ordinary and necessary to his business in the statutory_notice_of_deficiency issued to mr woody on date the irs determined an income_tax deficiency of dollar_figure mr woody timely petitioned the tax_court on date for a redetermination of that deficiency in response to mr woody’s petition respondent answered 3for most of these listed expenses the record shows expressly that they were incurred before date and there is no indication that any of them was incurred after that date for the relevance of that date see infra note at trial mr woody presented additional evidence to establish that he paid an additional dollar_figure in expenses that should have been included on his schedule c three of those additional expenditures a loan application fee of dollar_figure an advertising expense of dollar_figure and settlement charges of dollar_figure totaling dollar_figure were incurred after date however the dollar_figure in settlement charges incurred with respect to the purchase of the randolph street property is a capital_expenditure which is non- deductible in see sec_263 sec_1_263_a_-2 income_tax regs respondent determined that petitioner was not engaged in the active_conduct of a real_estate investment business as alleged further alleges in any event that petitioner has not substantiated the amount of payment of or the specifics of any such expenses therefore respondent’s justification of his disallowance of mr woody’s expenses was in fact two-fold lack of substantiation of the expenses and the determination that mr woody was not actively engaged in a trade_or_business as required by sec_162 a trial in this case was held on date in washington d c i the parties’ contentions opinion mr woody does not dispute that his initial investigation of properties and the failed bids thereon and his research into the real_estate investment and rental business from february to date occurred before the commencement of his business however mr woody contends that he commenced his real_estate investment and rental business on date when he entered into a contract of sale on the bradley avenue property in camden new jersey ie the contract he ultimately canceled as a 4mr woody also makes much of the fact that since the contractual rights in relation to the existing tenant at the bradley avenue property would belong to him in the event that he acquired the property that implies he offered that property for rent however because mr woody never acquired the property we cannot find that he ever had any legal ability to offer that continued result mr woody maintains that all the expenses associated with his business that were incurred after date should be deductible as business_expenses under sec_162 respondent asserts that mr woody was not actively engaged in the real_estate investment and rental business at any time during because mr woody did not become actively_engaged_in_business ie by buying selling renting or offering to rent property until he held the randolph street property out for rent some time after as a result since all of the schedule c expenses were incurred and paid before date ie before the acquisition of any potential rental property respondent contends that none of mr woody’s schedule c expenses are deductible under sec_162 ii burden_of_proof at trial and on brief mr woody argued that the burden_of_proof on the question whether he was actively engaged in a trade_or_business when he incurred the expenses has shifted to respondent because respondent raised that issue as a new_matter continued property for rent in any event such activity is not sufficient to rise to the level of carrying_on_a_trade_or_business see 83_tc_103 looking for or securing a tenant before the taxpayer actually owns the property and could actually rent the property was not sufficient to indicate the start of a business revd on other grounds 794_f2d_1157 6th cir overruled on other grounds 93_tc_684 affd in part and remanded in part per order 10th cir date in his answer see rule a the irs’s notice_of_deficiency stated that mr woody did not establish that the expense was ordinary and necessary to your business mr woody contends that this language did not raise the issue of whether he was engaged in the business however in this case the allocation of the burden_of_proof does not affect the outcome because the facts found here are essentially undisputed and the parties disagree only on how to characterize them e xcept for extraordinary burdens eg in fraud cases the burden_of_proof is merely a ‘tie-breaker’ and is irrelevant unless the evidence is in equipoise steiner v commissioner tcmemo_1995_122 69_tcm_2176 t c m ria par big_number on the basis of the stipulated facts and the evidence presented at trial we do not find the evidence with respect to whether mr woody was actively_engaged_in_business to be in equipoise as a result the question of who bears the burden_of_proof is one we need not reach 5a new_theory that is presented to sustain a deficiency is treated as a new_matter when it increases the amount of the original deficiency or requires the presentation of different evidence 112_tc_183 and cases cited thereat a new_theory which merely clarifies or develops the original determination is not a new_matter in respect of which the commissioner bears the burden_of_proof id iii business_expense deductions sec_162 generally allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business such expenses must be directly connected with or pertain to the taxpayer’s trade_or_business that is functioning as a business at the time the expenses were incurred 93_tc_684 affd in part and remanded in part per order 10th cir date glotov v commissioner tcmemo_2007_147 sec_1_162-1 income_tax regs c f_r whether an expenditure satisfies the requirements of sec_162 is a question of fact 320_us_467 and whether a taxpayer’s activities constitute the carrying on of a trade_or_business requires an examination of the facts and circumstances of each case 480_us_23 312_us_212 o'donnell v commissi62_tc_781 affd without published opinion 519_f2d_1406 7th cir however a taxpayer is not carrying_on_a_trade_or_business under sec_162 until the business is functioning as a going concern and performing the activities for which it was organized glotov v commissioner supra until that time expenses related to that activity are not ordinary and necessary expenses currently deductible under sec_162 nor are they deductible under sec_212 but rather are start-up or pre-opening_expenses hardy v commissioner supra pincite- start-up_expenditures --ie expenses_incurred before the day on which the active trade_or_business begins sec_195 emphasis added --may be deducted only over time under sec_195 while all of mr woody’s expenditures at issue have been substantiated the question for decision before the court is whether they qualify as sec_162 business_expenses it is respondent’s position that even though mr woody incurred these expenses they are at best start-up_expenditures as opposed to sec_162 business_expenses in determining whether these 6where expenses are incurred in the same taxable_year in which a business begins to function but before the day on which it begins to function the disallowance of the deduction of such an expense under sec_162 arguably constitutes an exception to the generality that our tax system is annualized nonetheless the deductibility of an expense under section 162--or its relegation to treatment under section 195--does depend on the date on which the expense was incurred in relation to the date on which the business began operating and the expense is not deductible under sec_162 unless the business was functioning on the day the expense was incurred 7in his post-trial briefs mr woody acknowledges that he would be precluded from the special treatment afforded under sec_195 because he failed to make the requisite election required by sec_195 even without such an election a taxpayer might be entitled to sec_195 amortization of expenses that were incurred after date see sec_1_195-1t b d temporary income_tax regs fed reg date but only dollar_figure of the expenses at issue here was incurred after that date see supra note and mr woody has made no claim for sec_195 treatment so we do not here make any determination as to sec_195 treatment expenses are in fact sec_162 business_expenses the threshold question is when mr woody completed his start-up phase and became actively engaged in his business whether a taxpayer is engaged in a trade_or_business is determined using a facts_and_circumstances_test under which courts have focused on the following three factors that indicate the existence of a trade_or_business whether the taxpayer undertook the activity intending to earn a profit whether the taxpayer is regularly and actively involved in the activity and whether the taxpayer’s activity has actually commenced see mcmanus v commissioner tcmemo_1987_457 affd without published opinion 865_f2d_255 4th cir on the basis of mr woody’s testimony we may assume that he undertook this activity to make a profit and that he regularly and actively engaged in it however it is the third factor--whether mr woody’s business had actually commenced--that is determinative here 8mr woody cites 78_tc_642 affd without published opinion 702_f2d_1205 d c cir for the proposition that because mr woody engaged in his activity for profit he must have been actively_engaged_in_business mr woody’s reliance on dreicer is misplaced dreicer deals exclusively with determining whether a taxpayer is engaged in an activity for profit however whether a taxpayer is engaged in an activity for profit is not the decisive factor in determining whether he is actively engaged in a trade_or_business rather it is just one of the three factors that needs to be satisfied see mcmanus v commissioner tcmemo_1987_457 affd without published opinion 865_f2d_255 4th cir in mr woody’s business outline dated date he indicated that he was starting value property investments for the purpose of buying remodeling and renting property therefore until mr woody began to buy remodel or rent--ie to perform the activities for which value property investments was organized--he was not carrying_on_a_trade_or_business as contemplated by sec_162 we find that mr woody’s activities did not rise to the level of a trade_or_business until at the earliest the time he purchased the randolph street property on december of the year in suit more likely mr woody’s activities did not rise to the level of a trade_or_business until he held the randolph street property out for rent sometime after the close of the year in suit see 114_tc_333 holding that the mere purchase of property did not constitute an active trade_or_business since the property was not rented or held out for rent until a subsequent year nonetheless in order to resolve the matter before us we do not need to decide whether mr woody’s business started at the time he purchased the randolph street property or at the time he held it out for rent because in any event the expenses in question here all occurred before the purchase date ie before date if the earliest possible date mr woody was actively carrying_on_a_trade_or_business was date then any expenses_incurred in that year but incurred before the day on which the active trade_or_business began sec_195 iii --ie all the expenses_incurred from january through date--would be by definition start-up expenses whose deductibility and possible amortization is expressly dealt with by sec_195 since all the expenses at issue here were incurred between january and date they would not be deductible for under sec_162 because their timing makes them subject_to the provisions of sec_195 and sec_195 start-up_expenditures are not deductible under sec_162 see 93_tc_684 mr woody’s largest expenditure in 2004--dollar_figure for workshops and training--was an educational expense incurred to prepare for a new career ie real_estate investor and renter rather than to maintain or improve skills in an ongoing business 9if mr woody argued for sec_195 treatment for the dollar_figure portion of his expenses that was incurred after october then it might be necessary to resolve the precise date on which he commenced his business ie date versus a later date in however as stated supra note mr woody has made no claim for sec_195 treatment 10the settlement expenses associated with the purchase of the randolph street property were incurred on date however as stated supra note the settlement charges are not deductible business_expenses but rather are capital expenditures see sec_1_263_a_-2 income_tax regs or career it was therefore not deductible under sec_162 see sec_1_162-5 income_tax regs conclusion although we found mr woody’s testimony to be credible it established that he was not actively carrying_on_a_trade_or_business at the time that the expenses at issue were incurred mr woody’s activities in were at most start-up activities because he had not yet commenced the activities for which value property investments was organized ie buying selling renting or offering to rent property or even flipping or wholesaling accordingly we hold that the irs’s disallowance of mr woody’s schedule c deductions was proper to reflect the foregoing decision will be entered under rule
